Opinion issued March 6, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00878-CR
                             ———————————
                   IN RE JULIO DAVID MORALES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Julio David Morales, proceeding pro se and incarcerated, has filed a

petition for a writ of mandamus seeking to compel the trial court to rule on relator’s

request for a copy of the trial court record “upon a loaner basis” for use in preparing

a post-conviction application for a writ of habeas corpus.1



1
      The underlying cause is The State of Texas v. Julio David Morales, cause number
      1064706, in the 338th District Court of Harris County, Texas, the Honorable
      Ramona Franklin presiding.
      We deny the petition.

                                 PER CURIAM

Panel consists of Justices Jennings, Keyes, and Higley.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2